Exhibit 10.37.3
Grant No.:
CAPITALSOURCE INC.
THIRD AMENDED AND RESTATED EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
FOR DIRECTORS
     CapitalSource Inc., a Delaware corporation (the “Company”), hereby grants
restricted stock units (“Restricted Stock Units”) for shares of its common stock
(“Stock”) to the Grantee named below, subject to the vesting and other
conditions set forth below. Additional terms and conditions of the grant are set
forth in the attached Restricted Unit Agreement (the “Agreement”) and in the
Company’s Third Amended and Restated Equity Incentive Plan (as amended from time
to time, the “Plan”).
Name of Grantee:
Grantee’s Social Security Number:
Number of Restricted Stock Units:
Grant Date:
Vest Base Date:
Vesting Schedule:
     By your signature below, you agree to all of the terms and conditions
described herein, in the attached Agreement and in the Plan, a copy of which is
also attached. You acknowledge that you have carefully reviewed the Plan, and
agree that the Plan will control in the event any provision of this cover sheet
or Agreement should appear to be inconsistent.

                 
 
      Date:        
 
Grantee
         
 
   
 
      Date:        
 
CapitalSource Inc.
         
 
   
Title:
               
 
               
Attachment
               

     This is not a stock certificate or a negotiable instrument.

 



--------------------------------------------------------------------------------



 



CAPITALSOURCE INC.
THIRD AMENDED AND RESTATED EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
FOR DIRECTORS

     
Restricted Stock
Units
  This Agreement evidences an award of restricted stock units in the number set
forth on the cover sheet and subject to the vesting and other conditions set
forth herein, in the Plan and on the cover sheet (the “Restricted Stock Units”).
 
   
Transfer of Restricted Stock Units
  Restricted Stock Units may not be sold, assigned, transferred, pledged,
hypothecated or otherwise encumbered, whether by operation of law or otherwise,
nor may the Restricted Stock Units be made subject to execution, attachment or
similar process. If you attempt to do any of these things, the Restricted Stock
Unit will immediately become forfeited.
 
   
Vesting
  The Company will issue your Restricted Stock Units in the name set forth on
the cover sheet.
 
   
 
  Your Restricted Stock Units shall vest in accordance with the vesting schedule
set forth on the cover sheet so long as you continue in Service on the vesting
dates set forth on the cover sheet.
 
   
 
  Notwithstanding your vesting schedule, your Restricted Stock Units will become
100% vested upon your termination of Service due to your death or Disability if
you have provided Services to the Company for at least one (1) year at the time
your Service terminates.
 
   

 



--------------------------------------------------------------------------------



 



     
Delivery
  Upon your termination of Service or such other time as you have properly
elected under the CapitalSource Inc. Amended and Restated Deferred Compensation
Plan (as amended from time to time, the “Deferred Compensation Plan”), the
Company will issue the shares of Stock to which the then vested Restricted Stock
Units relate.
 
   
Evidence of Issuance
  The issuance of the Stock under the grant of Restricted Stock Units evidenced
by this Agreement shall be evidenced in such a manner as the Company, in its
discretion, will deem appropriate, including, without limitation, book-entry,
registration or issuance of one or more Stock certificates. You will have no
further rights with regard to a Restricted Stock Unit once the share of Stock
related to such Restricted Stock Unit has been issued.
 
   
Forfeiture of Unvested Restricted Stock Units
  Unless the termination of your Service triggers accelerated vesting of your
Restricted Stock Units pursuant to the terms of this Agreement, the Plan, or any
other written agreement between the Company (or any Affiliate) and you, you will
automatically forfeit to the Company all of the unvested Restricted Stock Units
in the event your Service terminates for any reason.
 
   
Withholding Taxes
  You agree as a condition of this grant that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the vesting or receipt of the Restricted Stock Units or the Stock. In the
event that the Company determines that any federal, state, local or foreign tax
or withholding payment is required relating to the vesting of the Restricted
Stock Units or receipt of Stock arising from this grant, the Company shall have
the right to require such payments from you, or withhold such amounts from other
payments due to you from the Company or any Affiliate (including withholding the
delivery of vested shares of Stock otherwise deliverable under this Agreement).
 
   
Retention Rights
  This Agreement and the grant evidenced hereby do not give you the right to be
retained by the Company (or any Affiliate) in any capacity. Unless otherwise
specified in an employment or other written agreement between the Company (or
any Affiliate) and you, the Company (and any Affiliate) reserve the right to
terminate your Service at any time and for any reason.
 
   
Stockholder Rights
  You, or your estate or heirs, do not have any of the rights of a shareholder
with respect to any vested or unvested Restricted Stock Units until the Stock
has been issued to you and either a certificate evidencing your Stock has been
issued or an appropriate entry has been

 



--------------------------------------------------------------------------------



 



     
 
  made on the Company’s books.
 
   
 
  You will, however, be entitled to receive, upon the Company’s payment of a
cash dividend on outstanding shares of Stock, an amount of cash or Restricted
Stock Units (as determined by the Company from time to time) equal to the
per-share dividend paid on the shares underlying the Restricted Stock Units that
you hold as of the record date for such dividend, which shall be subject to the
same vesting, delivery, forfeiture and other conditions as the associated
Restricted Stock Units. No adjustments are made for dividends, distributions or
other rights if the applicable record date occurs before your certificate is
issued (or an appropriate book entry is made), except as described in the Plan.
 
   
 
  Your grant shall be subject to the terms of any applicable agreement of
merger, liquidation or reorganization in the event the Company is subject to
such corporate activity.
 
   
Applicable Law
  This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.
 
   
The Plan/Deferred
Compensation Plan
  The text of the Plan is incorporated in this Agreement by reference.
 
   
 
  Certain capitalized terms used in this Agreement are defined in the Plan, and
have the meaning set forth in the Plan.
 
   
 
  Your Restricted Stock Units and this Agreement are also subject to the terms
of the Deferred Compensation Plan.
 
   
 
  This Agreement, the associated cover sheet, the Deferred Compensation Plan and
the Plan constitute the entire understanding between you and the Company
regarding this grant. Any agreements, commitments or negotiations concerning
this grant are superseded; except that any written employment, consulting,
confidentiality, non-competition and/or severance agreement between you and the
Company (or any Affiliate), whether entered into before or after this
Agreement’s effective date, shall supersede this Agreement with respect to its
subject matter unless otherwise provided herein, provided that no such
superseding shall result in a failure to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended.
 
   
Data Privacy
  In order to administer the Plan, the Company may process personal data about
you. Such data includes, but is not limited to, information provided in this
Agreement or the cover sheet hereto and any changes thereto, other appropriate
personal and financial data about you such as your contact information, payroll
information and any other

 



--------------------------------------------------------------------------------



 



     
 
  information that might be deemed appropriate by the Company to facilitate the
administration of the Plan.
 
   
 
  By accepting this grant, you give explicit consent to the Company to process
any such personal data.
 
   
Code Section 409A
  It is intended that this Award comply with Section 409A of the Code
(“Section 409A”) or an exemption to Section 409A. To the extent that the Company
determines that you would be subject to the additional 20% tax imposed on
certain non-qualified deferred compensation plans pursuant to Section 409A as a
result of any provision of this Agreement, such provision shall be deemed
amended to the minimum extent necessary to avoid application of such additional
tax. The nature of any such amendment shall be determined by the Company. For
purposes of this Award, a termination of Service only occurs upon an event that
would be a Separation from Service within the meaning of Section 409A.

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above, in the Plan and the Deferred Compensation Plan.

 